UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53




            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                     June 30, 2006

                                         Before

                    Hon. FRANK H. EASTERBROOK, Circuit Judge

                    Hon. DANIEL A. MANION, Circuit Judge

                    Hon. TERENCE T. EVANS, Circuit Judge


No. 02-2998                                       Appeal from the United States
                                                  District Court for the Northern
UNITED STATES OF AMERICA,                         District of Illinois, Eastern Division
              Plaintiff-Appellee,
                                                  No. 99 CR 544
      v.
                                                  Wayne R. Andersen, Judge.
KEITH KYSER, a/k/a “KEEZO”,
            Defendant-Appellant.


                                      ORDER

       A jury in the Northern District of Illinois convicted Keith Kyser of conspiracy
to possess with intent to distribute controlled substances in violation of 21 U.S.C. §
846. While his appeal remained pending, the Supreme Court issued its decision in
United States v. Booker, 543 U.S. 220 (2005). We remanded to ask whether the
judge would have imposed a lesser sentence had he known that the guidelines were
advisory. See United States v. Paladino, 401 F.3d 471, 483-84 (7th Cir.2005). The
judge said yes, and therefore we VACATE Kyser’s sentence and REMAND for
resentencing.